BUDGE, C. J.
— This is an original application for writ of mandamus directed to defendant, as county treasurer and ex-officio tax collector of Ada county, Idaho', directing her to accept delinquent taxes and interest thereon and to issue to plaintiff proper receipts and a tax deed therefor. The facts and questions of law are substantially the same as those presented to this court in the case of Washington County v. Paradis, ante, p. 364, 222 Pac. 775. Upon the authority of that ease it is ordered that the writ issue. Costs are awarded to plaintiff.
McCarthy, Dunn, William A. Lee and Wm. E. Lee, JJ., concur.